IN THE SUPREME COURT OF THE STATE OF DELAWARE

  TUESDAY S. BANNER,                      §
                                          §   No. 449, 2017
        Appellant Below,                  §
        Appellant/Cross-Appellee,         §   Court Below—Superior Court
                                          §   of the State of Delaware
        v.                                §
                                          §   C.A. Nos. N16A-07-009,
  DELAWARE DEPARTMENT OF                  §   N14A-03-001
  HEALTH SOCIAL SERVICES,                 §
  DIVISION FOR THE VISUALLY               §
  IMPAIRED,                               §
                                          §
        Appellee Below,                   §
        Appellee/Cross-Appellant,         §
                                          §
  and the                                 §
                                          §
  MERIT EMPLOYEE RELATIONS                §
  BOARD,                                  §
                                          §
        Appellee Below,                   §
        Appellee.                         §


                          Submitted: May 11, 2018
                          Decided: July 18, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                    ORDER

      This 18th day of July 2018, after careful consideration of the parties’ briefs

and the record on appeal, we conclude that the judgment below should be affirmed

on the basis of, and for the reasons stated in, the Superior Court’s well-reasoned

decision dated September 29, 2017. Although we question the Superior Court’s
interpretation, in its September 28, 2015 decision reversing and remanding the

decision of the Merit Employee Relations Board, of 29 Del. C. § 10122 to require

twenty-days advance notice of a change in the start time of a previously noticed

hearing due to weather conditions, we conclude that the cross-appeal is moot in light

of our affirmance of the Superior Court’s September 29, 2017 decision.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                         2